UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7546



CRAIG SMITHRICK,

                                             Petitioner - Appellant,

          versus


J. E. GUNJA, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-00-2917-WMN)


Submitted:   January 11, 2001             Decided:   January 19, 2001


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Craig Smithrick, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Craig Smithrick appeals the district court’s order denying his

motion filed under 28 U.S.C. § 2241 (1994).   We have reviewed the

record and the district court’s order and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Smithrick v. Gunja, No. CA-00-2917-WMN (D. Md. Oct. 11, 2000).*   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
October 10, 2000, the district court’s records show that it was
entered on the docket sheet on October 11, 2000. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                2